DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,115,627 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application
Reference Patent
1. A method of operation to provide at least one transformed video stream from, at least one privately owned and operated camera bearing on an in-scope location vicinity, to, at least one responding emergency service agency (ESA), the method comprising: 


at a responding ESA, determining an identifier for a time and location vicinity for an 
transmitting a requisition for transformed video streams in-scope to said location vicinity to a private surveillance security server (video server) to which said ESA display terminal normally does not have access; and

upon receipt of a transitory application programming interface (TAPI), relaying data and video streams among the video server and at least one assigned display terminal.






2. The method of operation of claim 1 further comprising: at said video server,

maintaining a geo-location macro map of cameras bearing on a plurality of location vicinities; upon request from an authenticated ESA display terminal,

configuring a transitory application programming interface (TAPI) to be operable within a range of system datetime exclusively;

transmitting a zoomable and selectable in-scope map of cameras bearing on a location vicinity pertinent to said request;

instantiating an image of a virtual machine performing said TAPI into a processor core;

transmitting a link for operation of said TAPI to said display terminal;



purging said TAPI from the processor core when its operable range of system datetime expires.


at a responding ESA, determining an identifier for a time and location vicinity for an emergency incident, assigning a display 




upon receipt of a link to a time-bound  application programming interface (Examiner interprets the time-bound application programming interface as transitory API because at least it must transmitted as signals within a processor for execution) instantiated in a server, relaying among the video server and at least one assigned display terminal; 

at said video server, maintaining a geo-location macro map of cameras bearing on at least one of location vicinity; upon request from an authenticated ESA display terminal, transmitting a zoomable and selectable in-scope map of cameras bearing on said location vicinity; upon request from an authenticated ESA display terminal, activating a time-bound application programming interface (API) wherein activating a time-bound application programming interface comprises storing a virtual machine image of said API into a processor core at a first time and purging said virtual machine image at a second time; transmitting a link for operation of said API to said display terminal; fulfilling said API operations by optionally transforming and transmitting video streams bearing on said location vicinity; maintaining camera owner/operator access permissions, contact information, and default transformation settings; notifying each owner/operator of cameras in-scope of a request or demand for transformed video streams from certain .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler et al. (US 2020/0042945 A1 – hereinafter Schuler).
Regarding claim 1, Schuler discloses a method of operation to provide at least one transformed video stream from, at least one publicly or privately owned and operated camera bearing on an in-scope location vicinity, to, at least one responding emergency service agency (ESA), the method comprising: at a responding ESA (Fig. 1; [0012] – at a responding emergency service agency where the system shown in Fig. 1 is located), determining an identifier for a time and location vicinity for an emergency incident ([0040] – determining location information and time stamps of an emergency incident), assigning a display terminal to at least one responding agent ([0013]; [0036]; [0040]-[0041] – assigning a display terminal at workstations 110A or 110B to a corresponding agent, e.g. a corresponding operator or user), transmitting a requisition for transformed video streams in-scope to said location vicinity to a private surveillance security server (video server) to which said ESA display terminal normally does not have access ([0023]; [0025] – transmitting a requisition for transformed video streams, captured by a camera at the location, thus in-scope to said location vicinity to a server, e.g. computer 105 – normally, when a workstation is not participating in a collaborative work session, the user of the workstation does not have authorization for any resources provided via the collaborative work session by the server as further described in at least [0050]); and upon receipt of a transitory application programming interface (TAPI), relaying among the video server and at least one assigned display terminal ([0034]-[0035]; [0048]; [0054]-[0055] – upon receipt of a transitory application programming interface, e.g. the interface of collaborative work session, via which coordination between identified workstations to perform the collaborative session - it is transitory because at least parts of it must be transmitted to each of the workstations participating in the collaborative work session, or it must be transmitted as signals within a processor execution).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler as applied to claim 1 above, and further in view of Drako et al. (US 2017/0264604 A1 – hereinafter Drako).
Regarding claim 2, Schuler also discloses at said video server, maintaining a geo-location macro map of cameras bearing on a plurality of location vicinities ([0053]-[0054]; Fig. 6 – the server maintains a geo-location map of cameras to generate a GUI for a collaborative session displayed by each of the workstations); upon request from an authenticated ESA display terminal ([0016]; [0045]), configuring a transitory application programming interface (TAPI) to be operable within a range of system datetime exclusively ([0034]-[0035]; [0048] – configuring a transitory application programming interface, e.g. the interface of collaborative work session, via which coordination between identified workstations to perform the collaborative session - it is transitory because at least parts of it must be transmitted to each of the workstations participating in the collaborative work session – the TAPI is to be operable within a range of system datetime exclusively because it is intended for users in the same collaborative work session to work on a same incident during a time range of the incident); ([0053]); instantiating an image of a virtual machine performing said TAPI into a processor core ([0046]-[0047] – upon a request for participating in a collaborative session, initiating a transitory application programming interface, e.g. the interface of collaborative work session, it is transitory because at least parts of it must be transmitted to each of the workstations participating in the collaborative work session); transmitting a link for operation of said TAPI to said display terminal ([0046] – transmitting a link for the user at the workstation to accept the collaborative session); and fulfilling said TAPI operations by transforming and transmitting video streams bearing on a location vicinity ([0034]-[0035]; [0048] – fulfilling operations in the collaborative session).
However, Schuler does not explicitly disclose purging said TAPI from the processor core when its operable range of system datetime expires.
Drako discloses purging an API from a processor core ([0037]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Drako into the method taught by Schuler to purge the TAPI from the processor when its operable range of system datetime expires to utilize the processor resources for sessions that are current and active.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484